PER CURIAM.
The facts in these cases show that they are governed by the rule laid down in the Chicago Engineers’ Club v. United States, 9 F.Supp. 680, 80 Ct.Cl. 615, 621. See, also, Transportation Club of San Francisco v. United States, 17 F.Supp. 201, 84 Ct.Cl. 253; Army & Navy Club of America v. United States, 53 F.2d 277, 72 Ct.Cl. 684, certiorari denied, 285 U.S. 548, 52 S.Ct. 405, 76 L.Ed. 939, and Union League Club of Chicago v. United States, 4 F.Supp. 929, 78 Ct.Cl. 351.
The petitions are dismissed. It is so ordered.